MEMORANDUM**
William A. Kuneman and Billie Claire Kuneman appeal pro se district court’s order dismissing, pursuant to Fed.R.Civ.P. 12(b)(6), their action brought under the Comprehensive Environmental Response *963Compensation and Liability Act of 1980 (“CERCLA”), alleging that Redwood Oil Company and other defendants contaminated their water supply. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we affirm.
The Kunemans alleged that gasoline spills contaminated their property and water supply. The district court properly dismissed the Kunemans’ CERCLA claims because CERCLA specifically excludes petroleum from its definition of “hazardous substances” and this court has held that the petroleum exclusion applies to refined and unrefined gasoline. See 42 U.S.C. § 9601(14); Wilshire Westwood Assoc. v. Atl. Richfield Corp., 881 F.2d 801, 810 (9th Cir.1989).
We deem abandoned the Kunemans’ claim under the Resource Conservation and Recovery Act because they do not raise it in their opening brief. See Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000).
The Kunemans’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.